Citation Nr: 1207305	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-07 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUES

1.  Whether a previously denied a claim for service connection for tinnitus should be reconsidered.

2.  Entitlement to service connection for tinnitus.

3. Whether new and material evidence to reopen a claim for service connection for stomach problems has been received. 

4.  Entitlement to service connection for stomach problems.

5. Whether new and material evidence to reopen a claim for service connection for a hiatal hernia has been received. 

6.  Entitlement to an increased (compensable) rating for hepatitis.



REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to March 1975.

A claim for service connection for a hiatal hernia was previously denied by the RO in February 1991.  Claims for service connection for tinnitus and stomach problems were previously denied by the RO in April 1994.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2008 rating decision in which the RO denied the petition to reopen claims for service connection for tinnitus, stomach problems, and hiatal hernia, and denied an increased rating for hepatitis.  In September 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2009.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in correspondence received in January 2010, the Veteran cancelled his hearing request.

In March 2010, the Board remanded the Veteran's claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the RO/AMC continued to deny the claims (as reflected in April 2011 and December 2011 supplemental SOCs (SSOCs)) and returned the matters to the Board for further appellate consideration.

Regarding characterization of the issues on appeal, the Veteran's tinnitus claim was originally characterized as a request to reopen an unappealed denial of the claim.  However, as explained in more detail below, given the nature of the additional evidence received, and because the evidence provides a basis for reconsidering the claim, the Board has recharacterized the appeal pertinent to tinnitus as involving the first two matters set forth on the title page.

As regards the claims for stomach problems and a hiatal hernia, the Board notes that it must address the question of whether new and material evidence to reopen the claims under consideration has been received because this matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of the claims can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Given the Board's favorable disposition of the petition to reopen the claim for stomach problems, the Board has characterized this claim as now encompassing the 3rd and 4th issues set forth on the title page.

In so doing, and as noted by the Board in the last remand, the Board has considered the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996).  As noted by the Board previously, here, the Veteran was previously denied service connection for stomach problems and a hiatal hernia.  At the time of the prior denials, there were the same complaints made in connection with the current claims.  As such, any diagnoses pertaining to stomach problems and a hiatal hernia made since the prior denials do not constitute different disabilities.  As new and material evidence is required to reopen the claims for service connection, the Board has characterized the appeal accordingly.

The Board's decision addressing the requests to reopen the claims for service connection for tinnitus, stomach problems, and a hiatal hernia, as well as the claim for an increased rating for hepatitis, is set forth below.  The claims for service connection for tinnitus and stomach problems, on the merits, are addressed in the remand following the order; those matters are being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished.  

2.  In an April 1994 rating decision, the RO denied the Veteran's claim for service connection for tinnitus and stomach problems; although notified of the denials in an April 1994 letter, the Veteran did not initiate an appeal.

3.  New evidence associated with the claims file since the April 1994 denial of the claim for service connection for tinnitus includes relevant official service department records not previously considered. 

4.  Evidence associated with the claims file since the April 1994 denial of service connection for stomach problems is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

5.  In a February 1991 rating decision, the RO denied the Veteran's claim for service connection for a hiatal hernia; although notified of the denial in a February 1991 letter, the Veteran did not initiate an appeal.

6.  No new evidence associated with the claims file since the February 1991 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a hiatal hernia, or raises a reasonable possibility of substantiating the claim.

7.  Pertinent to the March 2008 claim for increase, the Veteran's service-connected hepatitis has been asymptomatic; the medical evidence has not shown intermittent fatigue, malaise, anorexia, incapacitating episodes, or other sequelae such as cirrhosis of the liver or malignancy of the liver.


CONCLUSIONS OF LAW

1.  The April 1994 rating decision in which the RO denied service connection for tinnitus and stomach problems is final.  38 U.S.C.A. § 7105(b) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  As evidence received since the RO's unappealed April 1994 denial includes service department records not previously considered, the criteria for reconsideration of the claim for service connection for tinnitus are met. 
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 

3.  As evidence pertinent to the claim for service connection for stomach problems received since the RO's April 1994 denial is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2011).

4.  The February 1991 rating decision in which the RO denied service connection for a hiatal hernia is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

5.  As evidence received since the RO's February 1991 denial is not new and material, the criteria for reopening the claim for service connection for a hiatal hernia are not met. 38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

6.  The criteria for a compensable rating for hepatitis are not met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7345 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Initially, the Board notes that, given the favorable disposition of the requests to reopen the claims for service connection for tinnitus and stomach problems, notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.

As regards the remaining matters herein decided, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specific to requests to reopen, the Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for benefits.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

As regards the claim for a higher rating for hepatitis, in December 2006 and June 2008 pre-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for an increased rating, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; these letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The September 2008 rating decision reflects the initial adjudication of the claim after issuance of these letters.  Hence, the December 2006 and June 2008 letters-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meet the VCAA's timing of notice requirement.  

With respect to the petition to reopen the claim for service connection for a hiatal hernia, a March 2008 pre-rating letter notified the Veteran that the claim had been previously denied because service treatment records were devoid of documentation of the disorder, and there was no other evidence that the Veteran's hiatal hernia was incurred in or aggravated by military service. The letter specifically advised the Veteran that, in order to be considered material, the evidence must pertain to the reasons his claim was previously denied.  It also informed the Veteran that, in order to be considered new and material, the evidence would have to raise a reasonable possibility of substantiating the claim, and could not simply be repetitive or cumulative of the evidence of record at the time of the previous denial.
The March 2008 letter also provided notice to the appellant regarding what information and evidence was needed to satisfy the elements of the underlying claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA. The letter additionally provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman. The letter further specifically informed the Veteran to submit any evidence in her possession pertinent to the claim (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect). This letter meets the Pelegrini, Dingess/Hartman, and Kent content of notice requirements (as applicable), as well as the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, records from the Social Security Administration (SSA), and the reports of VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative on his behalf.  The Board finds that no additional RO action prior to appellate consideration of any claim herein decided is required. 
The Board is further satisfied that the RO has substantially complied with its March 2010 remand directives as they pertain to the claims herein decided.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the AOJ secured records from the SSA, and afforded the Veteran the opportunity to submit any additional evidence pertinent to the claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of the claims  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Petitions to Reopen

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In a February 1991 rating decision, the RO denied the Veteran's claim for service connection for a hiatal hernia.  The evidence of record at the time consisted of statements of the Veteran, service treatment records, and a VA examination report of November 1990.  Although the November 1990 VA examination documented a diagnosis of a small, sliding hiatal hernia, the RO denied the claim on the basis that that the evidence did not show that the hernia was incurred in or aggravated by military service.  The RO noted that service treatment records were silent for complaints, treatment, or a diagnosis of a hiatal hernia.  

In an April 1994 rating decision, the RO denied the Veteran's claims for service connection for tinnitus and stomach problems.  The evidence of record at the time consisted of statements of the Veteran, service treatment records, VA treatment records, and VA examination reports of November 1990, January 1994, and March 1994.  While the January 1994 VA examination documented a diagnosis of intermittent bilateral tinnitus, the RO denied the claim for tinnitus based on the fact that tinnitus was not diagnosed in service, and there was no evidence of acoustic trauma while on active duty, or of a head injury or concussion.  

As for stomach problems, the RO acknowledged that the Veteran sought treatment for gastrointestinal problems in October 1973, and in December 1974 had been vomiting and complained of abdominal pain.  The Veteran's separation examination documented that the Veteran had been treated with Mylanta for stomach trouble.  While a September 1993 treatment record documented diagnoses of esophagitis, esophageal ulcer, hiatal hernia, and gastritis, a subsequent VA examination of March 1994 revealed no gastrointestinal diagnosis.  The Veteran had occasional pain in the upper right quadrant of the abdomen, but the examiner found this was compatible with mild muscular pain.  He had no masses or tenderness to palpation of the abdomen, and the liver, kidney, and spleen were not palpable.  The RO denied the claim for stomach problems on the basis that the Veteran had no gastrointestinal problems on current examination, and a continuity of symptoms since discharge had not been established.

Although notified of the RO's February 1991 and April 1994 denials in letters dated later in each of those months, the Veteran did not initiate an appeal.  See 38 C.F.R. § 20.200.  The RO's February 1991 and April 1994 decisions are therefore final as to the evidence then of record, and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In February 2008, the Veteran sought to reopen his previously denied claim for a hiatal hernia, in March 2008 he sought to reopen the claim for tinnitus, and in June 2008, he sought to reopen the claim for stomach problems.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim for a hiatal hernia is the RO's February 1991 rating decision, and the last final denial of the claims for tinnitus and stomach problems is the April 1994 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

A.  Tinnitus 

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c).  

In this case, additional, relevant evidence associated with the claims file since the April 1994 denial includes official service department records received at the RO on January 26, 2007.  Specifically, a record from the Veteran's personnel file was received, reflecting that while on active duty he operated a 45-passenger bus.  In an April 2007 rating decision in which a claim for service connection for hearing loss was adjudicated, the RO cited this document as verification that the Veteran had been exposed to hazardous noise while on active duty.  Moreover, the United States Department of Defense (DOD) has established lists of military occupational specialties and the corresponding probability of hazardous noise exposure for each branch of the Armed Services.  Here, the Veteran's MOS, Air Force Vehicle Operator, has been identified as an MOS with "moderate" hazardous noise exposure.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).  

As, pursuant to 38 C.F.R. § 3.156(c), these additional service records received require reconsideration of the claim for service connection, analysis of the claim in light of 38 C.F.R. § 3.156(a) is unnecessary.  [The Board further notes, parenthetically, that if the reconsidered claim is ultimately granted all or in part on the basis of the additional service records received, the effective date of such award is the date entitlement arose, or the date of receipt of the previously denied claim, whichever is later.  See 38 C.F.R. § 3.156(c)(iii)(3).].
B.  Stomach problems

Pertinent evidence added to the claims file since April 1994 includes outpatient records from the VA Medical Centers in Togus and Oklahoma City, VA examination reports, SSA records, records from Cary Medical Center, and records from Maine Medical Center.  The Veteran's gastrointestinal diagnoses have been documented in many of these records.  For example, in a June 2006 VA treatment record, it was noted that the Veteran's gatstroesophageal reflux disease (GERD), has been affecting him for 20 years.  In January 2008, the Veteran underwent a flexible esophagogastroduodenoscopy.  He was diagnosed with chronic GERD and antral gastritis based on the results of this procedure.    

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for stomach problems.  At the time of the April 1994 rating decision, there no evidence of a gastrointestinal diagnosis on the last VA examination, and the RO denied the claim on this basis.

The Board finds that the foregoing evidence is "new" in that it was not before agency decisionmakers at the time of the April 1994 final decision of the claim, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it addresses a current diagnosis of GERD and antral gastritis, (an unestablished fact necessary to substantiate the claim), and, when considered along with the evidence reflecting stomach problems during service, provides a reasonable basis for allowance of the claim.    

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for stomach problems are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

C.  Hiatal Hernia

Pertinent evidence added to the claims file since February 1991 includes outpatient records from the VA Medical Centers in Togus and Oklahoma City, VA examination reports, SSA records, records from Cary Medical Center, and records from Maine Medical Center.

The Board finds that the foregoing medical evidence is "new" in that it was not before previous decisionmakers, however, this evidence is not "material" for purposes of reopening the claim for service connection because it does not show that the Veteran's hiatal hernia was incurred in or aggravated by military service-the basis for the last prior final denial.  While a large volume of evidence has been added to the record, this evidence is simply devoid of any discussion concerning the etiology of the Veteran's hiatal hernia, or of any possible relationship to service.  As such, this evidence is not so significant that it must be considered in order to fairly decide the merits of the claim.

As for the Veteran's statements (as well as those by his representative, on his behalf) that his hiatal hernia originated during service, the Board points out that these assertions were before the RO at the time of the February 1991 rating decision.  Moreover, laypersons without appropriate medical training and expertise are not competent to render a probative (persuasive) opinion on a medical matter-to include the matter of a medical etiology of a hiatal hernia.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layman is generally not capable of opining on matters requiring medical knowledge). Therefore, where, as here, resolution of the appeal turns on a medical matter, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a hiatal hernia are not met, and that the February 1991 RO denial of this claim remains final. See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).
III.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

Historically, by unappealed rating action of February 1991, the RO granted service connection for hepatitis and assigned an initial 0 percent (noncompensable) rating under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7346, effective August 23, 1990.  In March 2008, the Veteran filed his current claim for increased rating.  In the September 2008 rating decision, the subject of this appeal, the RO continued the noncompensable rating for hepatitis. 

Under Diagnostic Code 7345, a noncompensable rating is warranted for non-symptomatic chronic liver disease.  A 10 percent rating is warranted for liver disease manifested by intermittent fatigue, malaise, and anorexia, or if there are incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  A 20 percent rating is warranted for liver disease manifested by daily fatigue, malaise and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms as described above) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 40 percent rating is warranted with symptoms of daily fatigue, malaise and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.

Note (1) under this Diagnostic Code 7345 provides that sequelae, such as cirrhosis or malignancy of the liver are to be evaluated under an appropriate diagnostic code; however, the same signs and symptoms that provide a basis for evaluation under Diagnostic Code 7345 cannot be used.  Note (2) defines an 'incapacitating episode' as "a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician."  38 C.F.R. § 4.112, Diagnostic Code 7345.

Considering the pertinent evidence in light of the above, the Board finds that a compensable rating for the Veteran's hepatitis is not warranted at any point pertinent to the March 2008 claim for increase.

On VA examination in March 2007, the examiner noted that while in service in 1973, the Veteran was diagnosed with viral hepatitis.  She noted that in the years since, there had been no evidence of any residuals.  Screening conducted in December 1990 showed negative hepatitis A and B studies.  A screening conducted in 2004 revealed negative results for the hepatitis C antibody.  An isolated record of September 2006 noted a positive screen for hepatitis C, which, according to the examiner, would mean the Veteran contracted hepatitis C between 2004 and 2006.  Regardless, however, the Veteran was found to be asymptomatic.  He voiced no complaints of fatigue, malaise, anorexia, or incapacitating episodes.  He had no abdominal pain, nausea, vomiting, or diarrhea.  His appetite was good.  Diagnostic testing for hepatitis A, B, and C, were all negative.  He was diagnosed with viral hepatitis in service with no residuals.  

In February 2008, the Veteran sought VA treatment for acute abdominal pain.  A hepatitis screen was conducted.  A follow-up VA treatment record of March 2008 documented normal results on the screening.

On VA examination in September 2008, the examiner noted the absence of any post-service medical records regarding any recurrence of hepatitis.  On examination, the Veteran was in no distress, and was well developed and well nourished.  He had no jaundice.  His weight was stable.  He had mild discomfort in the right upper quadrant, which was related to his gallstone.  There was no evidence of malnutrition or anemia on clinical examination or in laboratory studies.  Testing for hepatitis A, B, and C yielded negative results.  The examiner determined there were no clinical manifestations of  hepatitis, and the Veteran required no treatment.  There were no exacerbations of hepatitis since service, and no current symptoms of any kind.  The Veteran voiced no complaints of fatigue, malaise, anorexia, or incapacitating episodes.  The examiner concluded there was no evidence of active hepatitis, or sequelae from the in-service episode.

On VA examination in July 2011, an abdominal examination of the Veteran was normal.  There was no evidence of malnutrition, and no weight change found.  His liver was of normal size and consistency.  There was no evidence of ascites.  The examiner noted that the medical record revealed normal liver functioning tests since the last examination.  A CT scan of the abdomen did not yield findings related to hepatitis.  The Veteran voiced no complaints of fatigue, malaise, anorexia, or incapacitating episodes.  The examiner concluded there was no recurrence of hepatitis since the Veteran's discharge from service.

Based on the evidence of record, the Board finds that an increased rating for hepatitis is not warranted at any time pertinent to the current claim.  The record is simply devoid of documentation of fatigue, malaise, and anorexia related to the Veteran's hepatitis, or of symptoms of any kind for that matter.  While the Veteran clearly experiences stomach and abdominal pain and symptoms, these have consistently been attributed to etiologies other than hepatitis.  There has been no documentation of incapacitating episodes related to hepatitis.  

The Board has also considered whether rating is in excess of 10 percent warranted under any other potentially diagnostic code.  As noted above, while the Veteran's hepatitis could be rated on the basis of cirrhosis or malignancy of the liver, neither has been shown in the objective medical evidence of record.  The disability also has not been shown to involve any other factor(s) that warrant evaluating the disability under any other provision(s) of VA's rating schedule.

As a final note, in assessing the severity of the Veteran's service-connected hepatitis, the Board has considered the Veteran's assertions regarding his symptoms-which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, as noted, the Veteran has not specifically complained of fatigue, malaise, anorexia, or incapacitating episodes.  Moreover, the criteria needed to support higher ratings during each time period require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the Veteran's assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support higher ratings than those herein assigned.  Cf. Black v. Brown, 10 Vet. App. 279, 284 (1997).

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's hepatitis, pursuant to Hart, and that the claim for a compensable rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a compensable rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.



ORDER

The request to reconsider the claim for service connection for tinnitus is granted.

As new and material evidence to reopen the claim for service connection for stomach problems has been received, to this limited extent, the appeal is granted.

As new and material evidence has not been received, the request to reopen the claim for service connection for a hiatal hernia is denied.

A compensable rating for hepatitis is denied.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

As discussed above, the Board has reopened the claim for service connection for stomach problems, and has determined that reconsideration of the claim for service connection for tinnitus is warranted; however, a review of the record reflects that the RO has not considered these claims on the merits.  Under these circumstances, and to avoid any prejudice to the appellant, a remand for RO consideration of the claims on the merits, in the first instance, is warranted.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board also finds that additional development of the reopened and reconsidered claims for service connection is warranted.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

As regards the Veteran's tinnitus, a current diagnosis of the disorder was established on VA examination in March 2007.  As discussed above, by way of an April 2007 rating decision, VA already conceded in-service exposure to hazardous noise.  Moreover, the Veteran's MOS, Air Force Vehicle Operator, has been identified as an MOS with "moderate" hazardous noise exposure.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).  Despite this, the March 2007 VA examiner offered a negative nexus opinion, finding that it is less likely as not that the Veteran's tinnitus is related to service.  In so doing, however, the examiner appears to have relied on the fact that "a report of tinnitus could not be found in the service medical records."  

As regards the Veteran's stomach problems, the record contains current diagnoses of GERD and antral gastritis.  Service treatment records reveal that twice in October 1973, the Veteran was treated for vomiting and nausea.  He was diagnosed with gastritis on the first occasion, and with a viral syndrome on the second.  In December 1974 the Veteran vomited 10 times with coffee ground results, which the examiner noted could be old blood.  He had mid-upper abdominal pain, and nausea.  He was prescribed Mylanta.  On separation from service, it was noted that the Veteran had been treated with Mylanta for stomach problems during service.

This evidence, taken together, suggests that Veteran may have current tinnitus, as well as GERD and antral gastritis, related to service.  In light of VA's acknowledgement of in-service hazardous noise exposure, and the fact that the Veteran is competent to report in-service symptoms of tinnitus, the Board finds that further medical opinion is necessary to fairly adjudicate the tinnitus claim.  As for the claim for GERD and antral gastritis, the record includes no actual opinion addressing the medical etiology of the Veteran's stomach disability.  

Under these circumstances, the Board finds that examinations and medical opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claims for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.  

Accordingly, the RO should arrange for the Veteran to undergo appropriate VA examinations at a VA medical facility.  The Veteran is hereby advised that failure to report to any scheduled examination(s), without good cause, shall result in denial of the reopened claim and may result in denial of the reconsidered claim.  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should obtain and associate with the claims file all outstanding, pertinent records.

The record reflects that the Veteran has been receiving treatment at the VA Medical Center (VAMC) in Togus, Maine, as well as the Caribou Outpatient Clinic (OPC).  While the claims file currently includes treatment records dated up to September 2009 from the Togus VAMC, and records dated up to October 2009 from the Caribou OPC, more recent treatment records from each facility may now exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Togus VAMC and Caribou OPC all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran, dated since September 2009 and October 2009, respectively, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Also, to ensure that all due process requirements are met, the RO should give the appellant another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby remanded to the RO, via the AMC, for the following action:

1.  The RO should obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Togus VAMC (dated since September 2009), and from the Caribou OPC (dated since October 2009).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician or audiologist, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's tinnitus had its onset in or is otherwise medically related to service.  

In rendering the requested opinion, the examiner should specifically consider and discuss pertinent findings in the VA treatment records, to particularly include VA's acknowledgement of the Veteran's in-service hazardous noise exposure, as well as the lay assertions of record.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached in a printed (typewritten) report. 

5.  Also after all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA gastrointestinal examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify any current stomach disability(ies).  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.  

In rendering the requested opinion, the physician should specifically consider and discuss pertinent findings in the VA treatment records, the service treatment records of October 1973 and December 1974, and the lay assertions of record.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached in a printed (typewritten) report. 

6.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

7.  To help avoid further remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims for service connection for tinnitus, as well as for GERD and antral gastritis.

If the Veteran fails, without good cause, to report to the examination scheduled in connection with the reopened claim, in adjudicating that claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, the RO should adjudicate the claim(s) for service connection, on the merits, in light of all pertinent evidence and legal authority.

9.  If any benefit sought on appeal remain denied, the RO must furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


